Title: From George Washington to Jonathan Trumbull, Sr., 21 July 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Dear Sir
Head Quarters New York July 21st 1776

By letter received from five Gentlemen Committee appointed by Provincial Convention of this State to reconnoitre and report the situation of the High Lands and Forts on Hudsons River, I find them in great want of Cannon, two men of war and three tenders being but about ten miles below them, and in daily expectation of their attempting to pass the Forts Montgomery and Constitution, to burn the two Frigates building at Poughkeepsie. In this situation they have mentioned sending to your Honor a request for those now at the Salisbury Furnace, which I am fully persuaded you will, if possible, readily comply with, as it is not in my power to lend them any assistance from this Quarter. I have the honor to be Sir Your most humble Servant

G. Washington

